Citation Nr: 1003856	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a subarachnoid 
hemorrhage secondary to arteriovenous malformation, claimed 
as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a subarachnoid hemorrhage secondary to 
arteriovenous malformation, claimed as residuals of a head 
injury.  A timely appeal was noted from that decision.

A review of the record reflects that the Veteran perfected an 
appeal for service connection for migraine headaches in July 
2005.  Service connection for migraine headaches was granted 
by rating decision dated October 2009, which represents a 
substantial grant of the benefit sought.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 10, 2007.  A 
copy of the hearing transcript has been associated with the 
file.

In October 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's arteriovenous malformation and subsequent 
subarachnoid hemorrhage resulted from his in-service head 
injury.  



CONCLUSION OF LAW

A subarachnoid hemorrhage, secondary to arteriovenous 
malformation, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
correspondence dated in March 2006, the Veteran was notified 
of the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  

During his April 2007 hearing, the Veteran indicated that 
both a private hospital and a former employer may have 
medical records relevant to his claim.  In November 2007, the 
RO asked the Veteran to provide written authorization to 
obtain those records.  The Veteran has not provided the 
requested authorization.  

The duty to assist is not a one-way street.  If the Veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the Veteran has declined to 
authorize VA to obtain the records he identified, the Board 
is satisfied that the duties to notify and assist have been 
met.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was diagnosed with a subarachnoid hemorrhage in 
October 1999, w which was attributed by his treating 
physicians to an arteriovenous malformation.  The Veteran 
asserts that the arteriovenous malformation and subsequent 
subarachnoid hemorrhage are the result of an in-service head 
injury.

According to the Veteran, he was running to a meeting aboard 
ship when he hit his head on the rim of a hatch, causing a 
severe laceration. In service treatment records dated in 
March 1961, it is noted that the Veteran suffered a 2 inch 
laceration on his scalp, caused by "bumping head against a 
bulkhead."  After receiving 7 sutures, the Veteran was 
reassigned to duty.  Subsequent service treatment records 
document complaints of headaches secondary to the head 
trauma.  However, no neurological deficits were noted during 
the Veteran's May 1964 discharge examination.  

A July 1965 Navy Reserves examination also showed a normal 
neurological evaluation.  On his concurrent Report of Medical 
History, the Veteran denied frequent or severe headaches; 
dizziness or fainting spells; and all other symptoms of a 
neurological disorder.  

Post-service treatment records are silent for treatment of 
any neurological disorder until October 1999, when the 
Veteran suffered an acute subarachnoid hemorrhage secondary 
to an arteriovenous malformation.  In 2001, the Veteran 
underwent a resection of the arteriovenous malformation and a 
clipping of an ophthalmic branch aneurysm.  He has not had 
any acute neurological events since that time, although he 
has sought intermittent VA treatment for residual 
neurological deficits.  None of the medical professionals who 
have treated the Veteran have attributed his arteriovenous 
malformation to his in-service head injury.  

The Veteran received a VA cranial nerves examination in May 
2004.  The records pertinent to the Veteran's in-service head 
injury were noted and a physical examination of the Veteran 
was conducted.  The examiner found that the evidence did not 
support a conclusion that the Veteran's arteriovenous 
malformation was due to his in-service head injury.  

Evidence has also been received from the Veteran's private 
physician, Dr. C., who treated the Veteran for migraine 
headaches.  He did not indicate in his correspondence that he 
had observed any neurological deficit or other symptomatology 
resulting from an arteriovenous malformation or subarachnoid 
hemorrhage.    

The Veteran received a second VA examination in August 2009.  
The records relating to his in-service head injury were 
reviewed, and a physical examination, including sensory and 
motor testing, was conducted.  The Veteran's post-service 
history of subarachnoid hemorrhage with subsequent resection 
of an arteriovenous malformation and clipping of an 
ophthalmic branch aneurysm were also noted.  The examiner 
found that the Veteran's arteriovenous malformation had an 
"intricate origin of multiple arterial vessels which are 
uncommon to develop a relationship to minor to moderate head 
trauma" and noted that he was "unable to find evidence for 
a more positive causation position regarding his AV 
malformation and the [in-service] head injury."  On that 
basis, the examiner concluded that it was less likely than 
not that the Veteran's arteriovenous malformation was due to 
his service.

On review, the Board finds that the medical evidence of 
record is against a finding that the Veteran's subarachnoid 
hemorrhage, secondary to arteriovenous malformation, had its 
onset during service.  Although there is evidence of a March 
1961 head injury with subsequent headaches, a neurological 
evaluation conducted upon service discharge was normal.  A 
July 1965 annual reserve examination, conducted over one year 
after the Veteran's discharge from active service, was also 
negative for neurological abnormalities.  In fact, there is 
no medical evidence of a neurological disorder until October 
1999, over 30 years after the Veteran's discharge from active 
service.  None of the clinicians who have treated the Veteran 
since his October 1999 subarachnoid hemorrhage have linked 
his arteriovenous malformation to his service.  Moreover, two 
VA examiners have found that the Veteran's arteriovenous 
malformation is not likely to be related to his in-service 
head injury.  The VA examiners are medical professionals and 
competent to render opinions in this matter; their opinions 
are also reasonably based on the facts as contained within 
the record.  There is no competent and credible evidence 
which rebuts their findings.

The Board has considered the Veteran's argument that his 
arteriovenous malformation had its onset in his in-service 
head injury.  In considering this argument, the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his head injury.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, he is not competent to 
diagnose an arteriovenous malformation, or render an opinion 
as to its cause or etiology, because he does not have the 
requisite medical expertise.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An arteriovenous malformation is not a disorder 
with symptoms that can be observed and described by a lay 
person.  See 38 C.F.R. § 3.159(a)(2).  

As to continuity of symptomatology, service connection for 
migraine headaches, was granted by rating decision dated 
October 2009.  The Veteran has not identified any other 
symptoms existing since his discharge which could be related 
to his in-service head trauma.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's subarachnoid hemorrhage, secondary 
to arteriovenous malformation, is causally related to the 
Veteran's active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a subarachnoid 
hemorrhage secondary to arteriovenous malformation, claimed 
as residuals of a head injury, is denied.  





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


